ICJ_039_ArbitralAwardKingOfSpain_HND_NIC_1958-09-03_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING
THE ARBITRAL AWARD MADE
BY THE KING OF SPAIN
ON DECEMBER 23rd, 1906
(HONDURAS v. NICARAGUA)

ORDER OF SEPTEMBER 3rd, 1958

1958

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE
A LA SENTENCE ARBITRALE
RENDUE PAR LE ROI D’ESPAGNE
LE 23 DECEMBRE 1906
(HONDURAS c. NICARAGUA)

ORDONNANCE DU 3 SEPTEMBRE 1958
This Order should be cited as follows:

“Case concerning the Arbitral Award made by the King of
Spain on December 23rd, 1906, Order of September 3rd, 1958:
I.C.J. Reports 1958, p. 43.”

La présente ordonnance doit étre citée comme suit:

« Affaire relative à la sentence arbitrale rendue par le roi
d'Espagne le 23 décembre 1906, Ordonnance du 3 septembre 1958 :
C. I. J. Recueil 1958, p. 43.»

 

Sales number 19 4
N° de vente:

 

 

 
43

COUR INTERNATIONALE DE JUSTICE
8
Le 3 septembre
Réle général
n° 39

ANNÉE 1958

3 septembre 1958

AFFAIRE RELATIVE
A LA SENTENCE ARBITRALE
RENDUE PAR LE ROI D’ESPAGNE
LE 23 DECEMBRE 1906
(HONDURAS c. NICARAGUA)

ORDONNANCE

Le Président de la Cour internationale de Justice,

vu l’article 48 du Statut de la Cour et l’article 37 du Règlement
de la Cour;

Considérant que, par lettre du 1 juillet 1958, le ministre du
Honduras aux Pays-Bas a transmis au Greffe une requête du Gou-
vernement de la République du Honduras portant la même date
et introduisant devant la Cour une instance contre la République
du Nicaragua au sujet de la sentence arbitrale rendue par le roi
d'Espagne le 23 décembre 1906;

Considérant que la requête se réfère à l’accord de Washington du
21 juillet 1957, en vertu duquel le différend surgi entre le Honduras
et le Nicaragua au sujet de la sentence arbitrale du 23 décembre 1906
doit être soumis à la Cour;

4
SENTENCE ARBITRALE DU 23 XII 1906 (ORD. 3 IX 58) 44

Considérant que, par ladite lettre du ret juillet 1958, le ministre
du Honduras aux Pays-Bas a fait connaitre le nom des agents du
Gouvernement du Honduras;

Considérant que, le rer juillet 1958, le texte de la requête ainsi
que de la lettre du ministre du Honduras aux Pays-Bas a été com-
muniqué au ministre des Affaires étrangéres du Nicaragua;

Considérant que l’accord de Washington du 21 juillet 1957
dispose que, dans un délai de deux mois à partir de la date de la
notification par la Cour de la requête, le Gouvernement du Nica-
ragua désignera son agent;

Considérant que, par télégramme du 30 août 1958, le ministre
des Affaires étrangères du Nicaragua a fait connaître le nom de
l’agent du Gouvernement du Nicaragua;

Après s'être renseigné auprès des Parties,

Fixe comme suit la date d'expiration des délais pour le dépôt
des pièces de la procédure écrite:

pour le mémoire du Gouvernement de la République du Hon-
duras, le 5 janvier 1959;

pour le contre-mémoire du Gouvernement de la République du
Nicaragua, le 5 mai 1959;

pour la réplique du Gouvernement de la République du Hon-
duras, le 3 août 1959;

pour la duplique du Gouvernement de la République du Nica-
ragua, le 3 novembre 1950.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le trois septembre mil neuf cent
cinquante-huit, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respectivement
au Gouvernement de la République du Honduras et au Gouverne-
ment de la République du Nicaragua.

Le Président,
(Signé) Helge KLAESTAD.

Le Premier Secrétaire
faisant fonction de Greffier,

(Signé) S. AQUARONE.
